DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-22, 24-25, & 38-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 20100036376 A1).
Regarding claim 18, Anderson discloses a medical device, comprising: an elongate shaft ([0094] & [0102]; Figure 2c & 3—element 10, 10a, & 14) extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion ([0094]; Figure 3—element 10a; with said proximal portion being the proximal portion of shaft (10a) and distal portion being distal portion of shaft (10a)); an ablation tip connected to the shaft distal portion ([0094] & [0096]; Figure 3—elements 11), wherein the ablation tip is a conductive shell disposed over an end of the shaft distal portion ([0094] & [0095]; Figure 3—element 11; band electrodes); a printed temperature sensor ([0116], [0117], & [0118]; Figures 6a-6d—elements 20) thermally coupled with the conductive shell ([0116]; Figures 6b & 6d—element 11), wherein the temperature sensor ([0116]-[0120]; Figure 6b & 6d—element 20) is a printed temperature sensor ([0120]; Figure 6b & 6d—element 15, 16, & 20) and is configured to sense a temperature of the conductive shell ([0116]-[0120]; Figure 6d—element 11); and a pair of leads ([0117]; Figure 6a-6d—elements 21 & 22) that extend along the elongate shaft and are electrically coupled with the temperature sensor ([0117]; Figure 6a-6d—element 20).
	Regarding claim 19, Anderson discloses all of the limitations of claim 18, as described above. 
Anderson further discloses wherein the temperature sensor ([0116]-[0118]; Figure 6a-6d—element 20) is disposed on the shaft distal portion ([0116]-[0118]; Figure 3—element 10a & 11; Figure 6b & 6d—element 11) and is thermally coupled with an interior surface of the conductive shell ([0117]-[0120]; Figure 6d—element 11).
Regarding claim 20, Anderson discloses all of the limitations of claim 18, as described above.
Anderson further discloses wherein the temperature sensor ([0116]-[0120]; Figure 6b & 6d—element 20) is disposed on an interior surface of the conductive shell ([0116]-[0120]; Figure 6b & 6d—element 11).
Regarding claim 21, Anderson discloses all of the limitations of claim 18, as described above.
Anderson further discloses wherein the temperature sensor is one of a plurality of temperature sensors ([0120]; Figure 6b & 6d—element 20) that are thermally coupled with the conductive shell ([0120]; Figure 3, 6b, & 6d—element 11; each electrode (11) may have a corresponding thermocouple (20)).
Regarding claim 22, Anderson discloses all of the limitations of claim 21, as described above.
Anderson further discloses wherein the plurality of temperature sensors ([0116]-[0120]; Figure 6a & 6d—element 20) include at least one of a thermocouple ([0116]-[0120]; Figure 6a & 6b—element 20) and a resistance temperature detector ([0037]; the temperature sensors may comprise an RTD).
Regarding claim 24, Anderson discloses all of the limitations of claim 18, as described above.
Anderson further discloses wherein the temperature sensor ([0119]; Figure 6d—element 20) is printed on a substrate ([0119]; Figure 6d—elements 15 & 16; the thermocouple (20) is pad printed with silver filled ink (16)) and the substrate is disposed on the conductive shell ([0109] & [0119]; Figure 6d—element 11; the silver filled ink (16) connects the thermocouple (20) to the platinum layer (17)).
Regarding claim 25, Anderson discloses all of the limitations of claim 24, as described above.
Anderson further discloses wherein the substrate includes a three- dimensional profile ([0119]; Figure 6d—element 16; it is the examiners position that the substrate (16) is three dimensional, as shown in figure 6d the substrate protrudes from adhesive (15)).
Regarding claim 38, Anderson discloses all of the limitations of claim 25, as described above.
Anderson further discloses an electrode disposed on the substrate ([0119]; Figure 6d—element 11 & 17), wherein the electrode includes a three-dimensional profile portion ([0113]; element 11  & 17).
Regarding claim 39, Anderson discloses all of the limitations of claim 18, as described above.
Anderson further discloses an electrode ([0094]; Figure 3 & 5—element 11), disposed on the shaft distal portion ([0094]; Figure 3 & 5—element 10 & 10a), wherein the electrode ([0094]; Figure 3 & 5—element 11), includes: a three-dimensional profile portion ([0108] & [0109]; Figure 6d & 4—element 17), the three-dimensional profile portion extending upwardly from a surface ([0103] & [0108]; Figure 4—elements 10a & 14, 15, & 16); and a face extending across a top of the upwardly extending profile portion ([0107]-[0109]; Figure 4 & 6d—element 17; with said face facing toward the outside), wherein the electrode is disposed on the face ([0107]-[0109]; Figure 4—element 17 & 11).
Regarding claim 40, Anderson discloses all of the limitations of claim 39, as described above.
Anderson further discloses wherein the three-dimensional profile portion is formed via a process selected from the group consisting of an additive process ([0108]-[0109]; the three dimensional profile is formed by electroless plating or electrode deposition techniques) and a subtractive process ([0113]; laser cuts can be made through three-dimensional profile layer).
Regarding claim 41, Anderson discloses all of the limitations of claim 39, as described above.
Anderson further discloses wherein the upwardly extending profile portion ([0108]-[0109]; Figure 4, 5, & 6d—element 17) and the face ([0108]-[0109]; Figure 4, 5, & 6d—element 11) define a profile space ([0108]-[0109], & [0113]; Figure 4 & 6d—element 17; with said profile face being the sides of element 17).
Regarding claim 42, Anderson discloses all of the limitations of claim 18, as described above.
Anderson further discloses wherein the pair of leads ([0117]; Figure 6a-6d—element 21 & 22) include a first conductor lead ([0117] & [0118]; Figure 6a-6d—element 21) and thermocouple conductor to form the printed temperature sensor ([0117] & [0118]; Figure 6a-6d—element 22).
Regarding claim 43, Anderson discloses all of the limitations of claim 42, as described above.
Anderson further discloses a second conductor lead ([0129]; Figure 6b & 6d—element 13), wherein the first conductor lead and the second conductor lead form an electrode ([0116]-[0120]; Figure 6—element 11; electrode (11) is formed of the thermocouple junction, including first conductor lead (21) and the second conductor lead (13)).
Regarding claim 44, Anderson discloses a medical device, comprising: an elongate shaft ([0094] & [0102]; Figure 2c & 3—element 10, 10a, & 14) extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion ([0094]; Figure 3—element 10a; with said proximal portion being the proximal portion of shaft (10a) and distal portion being distal portion of shaft (10a)); an ablation tip connected to the shaft distal portion ([0094] & [0096]; Figure 3—elements 11), wherein the ablation tip is a conductive shell ([0094], [0095], & [0109]; Figure 3—element 11 & 17; band electrodes) disposed over an end of the shaft distal portion ([0094]; Figure 10a); a substrate ([0107]-[0109]; Figure 4 & 6d—element 16) disposed on the conductive shell ([0107] & [0108]; Figure 4, 6b, & 6d—elements 11 & 17), wherein the substrate has a three- dimensional profile (Figure 4 & 6d—element 16; with the 3 dimensional profile extending from distal shaft portion (10, 10a, & 14) and adhesive portion (15)); a first conductor lead ([0117]-[0119]; Figure 6d—elements 22) and second conductor lead disposed on the substrate ([0104]; Figure 4 & 6d—element 13); and a thermocouple conductor ([0116]-[0119]; Figure 6d—element 21) disposed on the substrate ([0116]-[0119]; Figure 6d—element 16), wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor ([0117] & [0118]; Figure 6a-6d—element 20, 21, & 22) and an electrode is formed by the first conductor lead and the second conductor lead ([0116]-[0120]; Figure 6—element 11; electrode (11) is formed of the thermocouple junction, including first conductor lead (21) and the second conductor lead (13)).
Regarding claim 45, Anderson discloses all of the limitations of claim 44, as described above. 
Anderson further discloses wherein the first conductor lead and the thermocouple conductor are electrically coupled with one another ([0117]; Figure 6a—elements 21 & 22).
Regarding claim 46, Anderson discloses all of the limitations of claim 44, as described above. 
Anderson further discloses wherein the electrode includes a three- dimensional profile portion ([0108]-[0109]; Figure 4 & 6d—element 11 & 17; with said three-dimensional profile extending from substrate (16)).
Regarding claim 47, Anderson discloses a medical device, comprising: an elongate shaft ([0094] & [0102]; Figure 2c & 3—element 10, 10a, & 14) extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion ([0094]; Figure 3—element 10a; with said proximal portion being the proximal portion of shaft (10a) and distal portion being distal portion of shaft (10a)); an ablation tip connected to the shaft distal portion ([0094] & [0096]; Figure 3—elements 11), wherein the ablation tip is a conductive shell disposed over an end of the shaft distal portion ([0094], [0095], & [0109]; Figure 3—element 11 & 17; band electrodes); a first conductor lead ([0117]-[0119]; Figure 6d—elements 22) and a second conductor lead ([0104]; Figure 4 & 6d—element 13) disposed on the conductive shell ([0117]-[0120]; Figure 6d—element 15, 16, & 17) a thermocouple conductor disposed on the shell ([0117]-[0120]; Figure 6d—element 21), wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor ([0117]-[0119]; Figure 6d—element 20) and an electrode is formed by the first conductor lead and second conductor lead ([0116]-[0120]; Figure 6—element 11; electrode (11) is formed of the thermocouple junction including first conductor lead (21) and the second conductor lead (13)), and wherein the electrode includes a three-dimensional profile ([0108], [0109], [0113], & [0119]; Figure 4 & 6d—elements 11 & 17; electrode (11 & 17) protrudes from surfaces (14, 15, & 16)).
Regarding claim 48, Anderson discloses all of the limitations of claim 47, as described above. 
Anderson further discloses wherein the three-dimensional profile of the electrode ([0109]; Figure 4 & 6d—element 17 & 11) is formed via a substrate disposed on the conductive shell ([0108], [0109], & [0113]; Figure 4 & 6d—element 16).
Regarding claim 49, Anderson discloses all of the limitations of claim 48, as described above. 
Anderson further discloses wherein the electrode includes: a three-dimensional profile portion ([0108] & [0109]; Figure 6d & 4—element 17), the three-dimensional profile portion extending upwardly from a surface ([0103] & [0108]; Figure 4—elements 10a & 14, 15, & 16); and a face extending across a top of the upwardly extending profile portion ([0107]-[0109]; Figure 4 & 6d—element 17; with said face facing toward the outside), wherein the electrode is disposed on the face ([0107]-[0109]; Figure 4—element 17 & 11).
Regarding claim 50, Anderson discloses all of the limitations of claim 49, as described above. 
Anderson further discloses wherein the three-dimensional profile portion is formed via a process selected from the group consisting of an additive process ([0108]-[0109]; the three dimensional profile is formed by electroless plating or electrode deposition techniques) and a subtractive process ([0113]; laser cuts can be made through three-dimensional profile layer).
Conclusion
Accordingly, claims 18-22, 24-25, & 38-50 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794